IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2919 Disciplinary Docket No. 3
                                            :
                      Petitioner            :   No. 87 DB 2022
                                            :
                v.                          :   Attorney Registration No. 204508
                                            :
                                            :   (Cumberland County)
COREY JAMES ADAMSON,                        :
                                            :
                      Respondent            :


                                       ORDER



PER CURIAM:

      AND NOW, this 7th day of December, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Corey James Adamson is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).